





Exhibit 10.2




NEXEO SOLUTIONS, INC.
2016 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT




This Agreement is made and entered into as of [Date] (the “Date of Grant”), by
and between Nexeo Solutions, Inc., a Delaware corporation (the “Company”), and
[Employee] (the “Grantee” or “you”);
WHEREAS, the Company, in order to induce you to continue to dedicate services to
the Company and its Subsidiaries, and to materially contribute to the success of
the Company and its Subsidiaries, agrees to grant you this restricted stock
award;
WHEREAS, the Company has adopted the Nexeo Solutions, Inc. 2016 Long Term
Incentive Plan, as the same may be amended from time to time (the “Plan”), under
which the Company is authorized to grant restricted stock to certain employees
of the Company and its subsidiaries;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Restricted Stock Agreement (the “Agreement”) as if fully set forth
herein; and
WHEREAS, you desire to accept the restricted stock award made pursuant to this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.The Grant. Subject to the conditions set forth below, the Company hereby
grants to you, effective as of the Date of Grant, as a matter of separate
inducement but not in lieu of any salary or other compensation for your services
for the Company, and subject to the terms of the Plan and this Agreement, an
award (the “Restricted Stock”) consisting of an aggregate number of [Grant]
shares of common stock, par value $0.0001 per share, of the Company (“Stock”) in
accordance with the terms and conditions set forth herein and in the Plan (the
“Award”); provided, however, that the ultimate number of Restricted Stock that
may be settled pursuant to Section 5 hereof shall be determined in accordance
with the vesting provisions of Section 6 and 7 hereof. This award of Restricted
Stock shall be treated as a “Restricted Stock” award under the Plan and shall be
subject to all of the terms and provisions of the Plan.
2.    Shareholder Rights. During the period that the Forfeiture Restrictions (as
defined below) are applicable to the Restricted Stock, the Grantee will be
entitled to all the rights of absolute ownership of the Restricted Stock,
including the right to vote those shares, unless and until forfeiture thereof.
3.    Dividends. During the period that the Forfeiture Restrictions are
applicable to the Restricted Stock, the Grantee will be entitled to receive any
cash dividends or distributions paid with respect thereto unless and until
forfeiture thereof. Any dividend or distribution payable with





--------------------------------------------------------------------------------




respect to shares of Restricted Stock shall be subject to the terms and
conditions of this Award to the same extent and in the same manner as the
Restricted Stock is subject.
4.    Forfeiture. The Restricted Stock is restricted in that the shares may not
be sold, transferred, or otherwise alienated or hypothecated until these
restrictions are removed or expire as contemplated in Sections 6 or 7 of this
Agreement. The Restricted Stock is also restricted in the sense that the shares
may be forfeited to the Company in accordance with Section 7(a) of this
Agreement (the “Forfeiture Restrictions”).
5.    Escrow of Restricted Stock; Transfer of Stock.
(a)    Escrow of Restricted Stock. The Company shall issue in the Grantee’s name
the Restricted Stock in the manner that it deems appropriate, including, without
limitation, in electronic, book entry account (“Account”) held for the Grantee
by the Company’s transfer agent with a notation that the shares are subject to
restrictions. The Restricted Stock shall be held subject to restrictions as
provided in this Agreement until such time as the Forfeiture Restrictions with
respect to the Restricted Stock have lapsed. If part or all of the Restricted
Stock are forfeited pursuant to this Agreement, the Company shall have the right
to direct the Company’s transfer agent to cancel such forfeited shares or, at
the Company’s election, transfer such Restricted Stock to the Company or to any
designee of the Company.
(b)    Transfer of Stock. No shares of Stock shall be transferrable by you prior
to the date on which the Restricted Stock vests and the restrictions, including
the Forfeiture Restrictions, with respect to the Restricted Stock lapse, in
accordance with Section 6 or 7 of this Agreement. A breach of the terms of this
Agreement shall cause a forfeiture of the Restricted Stock. Subject to further
provisions of this Agreement, provided that you satisfy all vesting conditions
described in Section 6 or 7 below, the Company will release the restrictions on
the number of shares of Stock in your Account determined in accordance with
Section 6 below, as soon as administratively feasible, but no later than 30 days
following the dates set forth in Section 6 (as applicable, each date being a
“Vesting Date”) or such earlier date as applicable pursuant to Section 7.
6.    Vesting and Expiration of Forfeiture Restrictions. Subject to the terms
and conditions of this Agreement and the Plan, the Forfeiture Restrictions will
lapse and the restrictions on Stock in the Grantee’s Account will be released in
accordance with the following schedule provided that the Grantee has been
continuously employed by the Company from the Date of Grant through the
applicable Vesting Date:
Percentage of Total Number
of Restricted Stock as to Which
Vesting Date                Forfeiture Restrictions Lapse


1st Anniversary of Date of Grant    33.3%
2nd Anniversary of Date of Grant    33.3%
3rd Anniversary of Date of Grant    33.4%


2



--------------------------------------------------------------------------------




7.    Termination of Employment; Change of Control.
(a)    Effect of Termination of Employment. Subject to Section 7(b) below, if
your employment with the Company or any of its Subsidiaries is terminated for
any reason (including a termination for “Cause,” as defined in Section 7(c)
below), then any Restricted Stock with respect to which the Forfeiture
Restrictions have not lapsed in accordance with Section 6 (and any associated
dividends or other distributions) shall be immediately forfeited to the Company
for no consideration to you, as of the date you cease to serve as an employee,
and you shall not be entitled to any shares of Stock or cash under this
Agreement other than those released from restrictions pursuant to Section 5(b)
prior to the date your employment with the Company terminates.
(b)    Effect of Change of Control. Notwithstanding the vesting provisions set
forth above, in the event a Change of Control (as defined in this Section 7(b))
occurs and, within two years after the date such Change of Control occurs the
Company involuntarily terminates your employment without Cause (as defined in
Section 7(c) below) or you voluntarily terminate your employment for Good Reason
(as defined in Section 7(c) below), all Forfeiture Restrictions will lapse and
all unvested Restricted Stock will vest immediately as of the date of your
termination of employment. For purposes of this Agreement, “Change of Control”
shall mean the occurrence of any of the following events:
(i)    A “change in the ownership of the Company” which shall occur on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock in the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; however, if any one person or more
than one person acting as a group, is considered to own more than 50% of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons will not be
considered a “change in the ownership of the Company” (or to cause a “change in
the effective control of the Company” within the meaning of Section 7(b)(ii)
below), and an increase of the effective percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this paragraph; provided, further, however,
that for purposes of this Section 7(b)(i), any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company shall not constitute a Change of Control. This
Section 7(b)(i) applies only when there is a transfer of the stock of the
Company (or issuance of stock), and stock in the Company remains outstanding
after the transaction.
(ii)    A “change in the effective control of the Company” which shall occur on
the date that either (1) any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 30% or more of the total voting power of the
stock of the Company, except for any acquisition (i) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, or (ii) by any shareholder of the Company that
beneficially owns at least five percent (5%) of the outstanding stock of the
Company as of immediately following the closing of the Merger


3



--------------------------------------------------------------------------------




(as such term is defined in the Severance Plan); or (2) a majority of the
members of the Board are replaced during any twelve-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election. For purposes of a
“change in the effective control of the Company,” if any one person, or more
than one person acting as a group, is considered to effectively control the
Company within the meaning of this Section 7(b)(ii), the acquisition of
additional control of the Company by the same person or persons is not
considered a “change in the effective control of the Company,” or to cause a
“change in the ownership of the Company” within the meaning of Section 7.3(b)(i)
above.
(iii)    A “change in the ownership of a substantial portion of the Company’s
assets” which shall occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve month
period ending on the date of the most recent acquisition by such person or
persons) assets of the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Any transfer of assets to an entity
that is controlled by the shareholders of the Company immediately after the
transfer, as provided in guidance issued pursuant to the Nonqualified Deferred
Compensation Rules shall not constitute a Change of Control.
For purposes of this Section 7(b), the terms “ownership,” “own,” or “owned”
shall refer to “beneficial ownership” as that term is used in Rule 13d-3 and
Rule 13d-5 (or any successor provisions) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the terms “person”
and “group” shall mean such terms as used in section 13(d)(3) or section
14(d)(2) of the Exchange Act (or any successor provisions). In addition, for
purposes of this Section 7(b), “Company” includes (i) the Company and (ii) the
entity for whom the Grantee performs the services for which this Award is
granted. Notwithstanding anything in this Section 7(b) to the contrary, none of
the following transactions shall constitute a Change of Control for purposes of
this Agreement (a) any transaction commonly known as a Reverse Morris Trust
transaction, as determined in good faith by the Board, or (b) the acquisition by
TPG VI Neon I, L.P., TPG VI Neon II, L.P., TPG VI FOF Neon, L.P., or any of
their respective affiliates of additional (x) shares of the Company, (y) voting
power with respect to the Company, or (z) assets of the Company.
(c)    Definitions. For purposes of this Agreement:
(i)    If the Grantee is subject to an effective, written employment agreement
with the Company or any of its subsidiaries, “Cause” shall have the meaning
given such term in the employment agreement, and if the Grantee is not subject
to such an employment agreement but is a participant in the Nexeo Solutions,
Inc. Severance Plan for U.S. Officers and Executives (the “Severance Plan”),
“Cause” shall have the meaning given such term in such plan. If neither of the
foregoing are applicable to the Grantee, then “Cause” shall mean:
(A) nonperformance of, or gross negligence, or gross incompetence in the
performance of Grantee’s duties with respect to the Company or any of its
affiliates, as reasonably determined by the Company, (B) commission by Grantee
of an act of fraud, embezzlement, misappropriation, willful misconduct,


4



--------------------------------------------------------------------------------




or breach of fiduciary duty against the Company or any of its affiliates or
other conduct harmful or potentially harmful to the Company’s or any of its
affiliate’s best interests, as reasonably determined by the Company, (C) a
material breach by Grantee of any restrictive covenants that exist between
Grantee and the Company or its affiliates, (D) Grantee’s conviction, plea of no
contest or nolo contendere, deferred adjudication, or unadjudicated probation
for any felony or any crime involving moral turpitude, (E) the failure of
Grantee to carry out, or comply with, in any material respect, any lawful
directive of the Board (which the Board, in its sole discretion, may give
Grantee notice of, and an opportunity to remedy) or of the Grantee’s supervisor,
or (F) Grantee’s unlawful use (including being under the influence) or
possession of illegal drugs. For purposes of clause (B), no act or failure to
act on Grantee’s part shall be deemed “willful” unless done, or omitted to be
done, by Grantee not in good faith and without reasonable belief that Grantee’s
action or omission was in the best interest of the Company.
(ii)    If the Grantee is subject to an effective, written employment agreement
with the Company or any of its subsidiaries, “Good Reason” shall have the
meaning given such term in the employment agreement, and if the Grantee is not
subject to such an employment agreement “Good Reason” shall have the meaning
given such term in the Severance Plan. If neither of the foregoing are
applicable to Grantee, then “Good Reason” shall mean the occurrence of any of
the following events: (i) a material reduction in the Grantee’s position or
duties, (ii) a material and adverse change in the Grantee’s compensation, which
shall be deemed to include any reduction in the Grantee’s base salary or target
bonus percentage, other than in connection with a reduction in the salaries or
target bonus percentages applicable to all employees of the Company of the same
employment level or grade as Grantee, or (iii) a requirement that the Grantee
regularly perform the required duties of his or her employment from a location
that is [•] miles or more from the location of his or her employment immediately
preceding the Change of Control. Notwithstanding the foregoing, any assertion by
the Grantee of a termination for Good Reason shall not be effective unless all
of the following are satisfied: (a) the condition described in the foregoing
clauses giving rise to the Grantee’s termination of employment must have arisen
without the Grantee’s consent, (b) the Grantee must provide written notice to
the Company of the condition the Grantee claim constitutes Good Reason within 30
days of the initial existence of the condition, (c) the condition specified in
such notice must remain uncorrected for 30 days after receipt of such notice by
the Company, and (d) the date of the Grantee’s termination of employment must
occur within 90 days of the initial existence of the condition specified in such
notice.
8.    Leave of Absence. With respect to this Award, the Company or its employing
Subsidiary may, in its sole discretion, determine that if you are on leave of
absence for any reason, you will be considered to still be in the employ of the
Company or its applicable employing Subsidiary, provided that no “separation
from service” has occurred, as such term is defined in Section 409A of the Code
and the regulations and guidance issued thereunder.
9.    Payment of Taxes. To the extent that the receipt or vesting of Restricted
Stock (or dividends or distributions) results in the receipt of compensation by
you with respect to which the Company or a Subsidiary has a tax withholding
obligation pursuant to applicable law, unless you elect to pay the amount of
such obligations to the Company in cash, the Company or such Subsidiary shall
withhold (or “net”) such number of shares of Stock otherwise payable to you as
required to


5



--------------------------------------------------------------------------------




meet its withholding obligations under such applicable law. If such tax
obligations are satisfied through the withholding of shares of Stock that are
otherwise issuable to you pursuant to this Award (or through the surrender of
shares of Stock by you to the Company), the number of shares of Stock that may
be so withheld (or surrendered) by the Company or applicable Subsidiary shall be
the maximum number of shares of Stock that have an aggregate Fair Market Value
on the date of withholding or repurchase equal to the aggregate amount of such
tax liabilities, determined based on the greatest withholding rates for federal,
state, foreign, and/or local tax purposes, including payroll taxes, that may be
utilized without causing an Award otherwise classified as an equity award under
ASC Topic 718 to be classified as a liability award under ASC Topic 718.
Notwithstanding the foregoing, to the extent any cash payments are made to you
under this Agreement, tax withholding obligations related thereto will be
withheld from such payments. No delivery of shares of Stock or other payment
shall be made pursuant to this Agreement until you have paid or made
arrangements approved by the Company or the Subsidiary to satisfy in full the
applicable tax withholding requirements of the Company or Subsidiary.
10.    Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock under this Agreement will be
subject to compliance with all applicable requirements of federal, state, or
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Stock may then be listed. No
Stock will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, Stock will not be issued
hereunder unless 1.%2. a registration statement under the Securities Act is, at
the time of issuance, in effect with respect to the shares issued or 2.%2. in
the opinion of legal counsel to the Company, the shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. YOU ARE CAUTIONED THAT ISSUANCE OF STOCK
UPON THE VESTING OF RESTRICTED STOCK GRANTED PURSUANT TO THIS AGREEMENT MAY NOT
OCCUR UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares subject to the award will relieve the Company of
any liability in respect of the failure to issue such shares as to which such
requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company may require you to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company. From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to make shares of Stock available for
issuance.
11.    Legends. The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to this Agreement on all
certificates (or the equivalent thereof) representing shares issued with respect
to this Award.


6



--------------------------------------------------------------------------------




12.    Right of the Company or Subsidiaries to Terminate Services. Nothing in
this Agreement confers upon you the right to continue in the employ of or
performing services for the Company or any Subsidiary, or interfere in any way
with the rights of the Company or any subsidiary to terminate your employment or
service relationship at any time.
13.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
14.    No Liability for Good Faith Determinations. The Company and the members
of the Committee shall not be liable for any act, omission or determination
taken or made in good faith with respect to this Agreement or the Restricted
Stock granted hereunder.
15.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Stock or other property to you or to your legal
representative, heir, legatee, or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons under this Agreement. To effectuate the foregoing, the Company may
require you or your legal representative, heir, legatee, or distributee, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form but consistent with the preceding sentence, as it
shall determine.
16.    No Guarantee of Interests. Neither the Committee nor the Company
guarantee the Stock of the Company from loss or depreciation.
17.    Company Records. Records of the Company or its subsidiaries regarding
your period of service, termination of service and the reason(s) therefor, and
other matters shall be conclusive for all purposes hereunder unless determined
by the Company to be incorrect.
18.    Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail. Notwithstanding the foregoing, any person entitled to notice
hereunder may waive such notice in writing.
19.    Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees, and distributees and upon the Company, its
successors, and assigns.
20.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
21.    Company Action. Any action required of the Company shall be by resolution
of the Board or by a person or entity authorized to act by resolution of the
Board.


7



--------------------------------------------------------------------------------




22.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
23.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of Delaware,
without giving any effect to any conflict of law provisions thereof, except to
the extent Delaware state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.
24.    Amendment. Except as provided below, this Agreement may not be modified
in any respect by any oral statement, representation, or agreement by any
employee, officer, or representative of the Company or by any written agreement
which materially adversely affects your rights hereunder unless signed by you
and by an officer of the Company who is expressly authorized by the Company to
execute such document. This Agreement may, however, be amended as permitted by
the terms of the Plan, as in effect on the date of this Agreement.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Committee determines that the terms of this grant do not, in whole or in part,
satisfy the requirements of Section 409A of the Code, the Committee, in its sole
discretion, may unilaterally modify this Agreement in such manner as it deems
appropriate to comply with such section and any regulations or guidance issued
thereunder.
25.    Clawback. Notwithstanding any provisions in this Agreement to the
contrary, any compensation, payments, or benefits provided hereunder, whether in
the form of cash or otherwise, shall be subject to a clawback to the extent
necessary to comply with the requirements of any applicable law, including but
not limited to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, section 304 of the Sarbanes Oxley Act of 2002, or any regulations
promulgated thereunder, or any policy adopted by the Employer pursuant to any
such law (whether in existence as of the Effective Date or later adopted).
26.    Entire Agreement. This Agreement is subject to all the terms, conditions,
limitations, and restrictions contained in the Plan. This Agreement, together
with the Plan and any employment agreement between the Grantee and the Company
or its Subsidiaries, (a) represents the entire agreement between the parties
hereto respecting the matters within its scope and (b) supersedes all prior and
contemporaneous discussions, agreements, and understanding of every nature
related thereto. Except with respect to capitalized terms defined in this
Agreement with meanings other than those given the same terms in the Plan, to
the extent that any provision of this Agreement conflicts with the expressly
applicable terms of the Plan, you acknowledge and agree that those terms of the
Plan shall control, and, if necessary, the applicable terms of this Agreement
shall be deemed amended so as to carry out the purpose and intent of the Plan.
Capitalized terms that are not otherwise defined in this Agreement shall have
the meanings given to them in the Plan.
27.    Section 83(b) Election Not Permitted. The Grantee shall not be permitted
to make an election under Section 83(b) of the Code with respect to the
Restricted Stock granted pursuant to this Award.




8



--------------------------------------------------------------------------------




[Remainder of page intentionally left blank]


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and the Grantee has set his/her hand as of
the date and year first above written.


NEXEO SOLUTIONS, INC.






By:    


Name:     


Title:     




[EMPLOYEE]




__________________________________________
GRANTEE




 


9

